DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 09/22/2022 is acknowledged.

Drawings
The drawings were received on 09/26/2020 are acceptable. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3 are rejected under 35 U.S.C. 102 (a)(1) as being Jeong et al. (US 20100240189 A1) hereinafter “Jeong”.

With respect to claim 1, Joeng discloses a semiconductor structure (Fig.1A-I), comprising: 
a substrate 102 (e.g. Fig.1I); 
a conductive layer 110b in the substrate and having a surface (upper surface) exposed by the substrate, wherein a groove 105 (“opening” – para [0044]) is formed in the substrate and adjacent to the conductive layer and a sidewall (periphery wall) of the groove exposes a portion of a sidewall surface (periphery surface) of the conductive layer 110b and 
a lower electrode layer (combination of 116a and 107b, “upper metal pattern” and “barrier pattern”, para [0058], [0081]) located in the groove 105 (“opening” – para [0044]) and on a top surface of the conductive layer, wherein the lower electrode layer covers the top surface and the portion of the sidewall surface of the conductive layer (upper metal pattern 116a covers the top surface of the conductive layer and barrier pattern 107b covers the sidewall surface of the conductive layer, ).


With respect to claim 3, Joeng discloses the semiconductor structure according to claim 1, wherein: 
the lower electrode layer (combination of 116a and 107b, “upper metal pattern” and “barrier pattern”, para [0058], [0081]) is made of a material including copper, tungsten, aluminum, titanium, titanium nitride, tantalum, or a combination thereof (“the metal layer 110 may include tungsten, titanium, tantalum and/or nickel” - para [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 20100240189 A1) hereinafter “Jeong”.

With respect to claim 4, Joeng in Fig.1i does not explicitly disclose further comprising a magnetic tunnel material film on the lower electrode layer, wherein the magnetic tunnel material film comprises:  a lower electromagnetic material film on the substrate and on the lower electrode layer; an insulation film on the lower electromagnetic material film; and an upper electromagnetic material film on the insulation film. 
On the other hand, Jeong in Fig.4A discloses comprising a magnetic tunnel material film 125aa on the lower electrode layer 120b wherein the magnetic tunnel material film comprises:  a lower electromagnetic material film (121) on the substrate and on the lower electrode layer; an insulation film 122 on the lower electromagnetic material film; and an upper electromagnetic material film 123 on the insulation film. 
It would have been obvious to one of ordinary skilled in the art at the time of the filing of invention to modify Fig.1i according to the teachings of Fig.4A such that MRAM device according to Fig.4A is produced in order to make a nonvolatile memory device.


With respect to claim 5, Joeng discloses the semiconductor structure according to claim 4, wherein: 
the insulation film 122 is made of a material including magnesium oxide, aluminum oxide, silicon nitride, silicon oxynitride, hafnium dioxide, zirconium dioxide, or a combination thereof (para [0089], “The tunnel barrier layer 122 may be formed of magnesium oxide and/or aluminum oxide.”)


With respect to claim 6, Joeng discloses the semiconductor structure according to claim 4, wherein: 
the lower electromagnetic material film 121 comprises a lower composite film (para [0088]) on the substrate and on the lower electrode layer (120b), and a lower electromagnetic film (para [0088]) on the lower composite film (para [088]); and 
the upper electromagnetic material film (para [0089]) includes an upper composite film para [0089]) on the insulation film, and an upper electromagnetic film para [0089]) on the upper composite film.


Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 20100240189 A1) in view of Iwayama et al (US 20080265347 A1).

With respect to claim 7, Joeng discloses the semiconductor structure according to claim 6. However, Joeng does not explicitly disclose wherein the upper electromagnetic film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof; and 
the lower electromagnetic film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof.
On the other hand, Iwayama et al discloses wherein: the upper electromagnetic film (para [0032-35) is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof (para [0032-35]); and 
the lower electromagnetic film (para [0032-35]) is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof (para [0032-35]).
It would have been obvious to one of ordinary skilled in the art at the time of the filing of invention to modify Joeng according to the teachings of Iwayama et al in order to make a nonvolatile memory device.


With respect to claim 8, Joeng discloses the semiconductor structure according to claim 6. Joeng discloses the upper composite film has a single-layer structure or a composite structure (Para 88-89); however, Jeong does not explicitly disclose
when the upper composite film has a single-layer structure, the upper composite film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof; and 
when the upper composite film has a composite structure, the upper composite film includes a plurality of conductive layers overlapping each other, wherein each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof.
On the other hand, Iwayama et al discloses wherein: the upper composite film (para [0032-35]) has a single-layer structure or a composite structure; 
when the upper composite film has a single-layer structure, the upper composite film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof (para [0032-35]); and 
when the upper composite film (para [0032-35]) has a composite structure (para [0032-35]) the upper composite film includes a plurality of conductive layers overlapping each other wherein each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof (para [0032-35]).
It would have been obvious to one of ordinary skilled in the art at the time of the filing of invention to modify Joeng according to the teachings of Iwayama et al in order to make a nonvolatile memory device.


With respect to claim 9, Joeng discloses the semiconductor structure according to claim 6. And furthermore, Joeng discloses the lower composite film has a single-layer structure or a composite structure (Para 88-89); however, Jeong does not explicitly disclose
when the lower composite film has a single-layer structure, the lower composite film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof, and 
when the lower composite film has a composite structure, the lower composite film includes a plurality of conductive layers overlapping each other, wherein each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof.
On the other hand, Iwayama et al discloses wherein: the lower composite film (para [0032-35]) has a single-layer structure or a composite structure; 
when the lower composite film has a single-layer structure, the lower composite film is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof thereof (para [0032-35]), and 
when the lower composite film has a composite structure, the lower composite film includes a plurality of conductive layers overlapping each other wherein each layer of the plurality of conductive layers is made of a material including iron, platinum, cobalt, nickel, cobalt iron boron, cobalt iron, nickel iron, lanthanum strontium manganese oxide, or a combination thereof thereof (para [0032-35]). 
	It would have been obvious to one of ordinary skilled in the art at the time of the filing of invention to modify Joeng according to the teachings of Iwayama et al in order to make a nonvolatile memory device.




Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALI NARAGHI/Examiner, Art Unit 2895                                                                                                                                                                                                        



/S.M./Examiner, Art Unit 2895